TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00361-CR







Paula Wooten, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT


NO. 0954855, HONORABLE BOB PERKINS, JUDGE PRESIDING







PER CURIAM


	Before us is appellant's motion for out-of-time appeal from a conviction for
tampering with a governmental record.  Sentence was imposed on April 3, 1966.  Notice of appeal
was filed on May 8, after the deadline for filing but within the fifteen-day period during which
an extension of time may be granted.  Tex. R. App. P. 41(b).  No extension of time for perfecting
appeal was requested.  When a notice of appeal, but no motion for extension of time, is filed
within the fifteen-day grace period, we lack jurisdiction to dispose of the purported appeal in any
manner other than by dismissing it for want of jurisdiction.  Olivo v. State, 918 S.W.2d 519, 523
(Tex. Crim. App. 1996).  Appellant must await this Court's mandate of dismissal, after which she
may file a post-conviction application for writ of habeas corpus seeking an out-of-time appeal. 
Tex. Code Crim. Proc. Ann. art. 11.07, § 2 (West Supp. 1996).

	The motion for out-of-time appeal is overruled.  The motion for extension of time
to file appellate record is dismissed.

	The appeal is dismissed for want of jurisdiction.


Before Justices Powers, Jones and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   July 31, 1996

Do Not Publish